NO. 07-09-0225-CV
                                       
                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL E

                               OCTOBER 25, 2010

                        ______________________________


                   INTERSTATE FIRE AND CASUALTY COMPANY AND 
              UNITRIN COUNTY MUTUAL INSURANCE COMPANY, APPELLANTS

                                      V.

                      GREAT WESTERN DRILLING LTD. D/B/A 
                   GREAT WESTERN DRILLING COMPANY, APPELLEE

                       _________________________________

               FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                 NO. 07-04-20833; HONORABLE PAT PHELAN, JUDGE

                        _______________________________

Before CAMPBELL and PIRTLE, JJ. and BOYD, S.J.
                              MEMORANDUM OPINION
	Pending before this Court is a Motion to Dismiss and Remand in which the parties represent they have reached a settlement and no longer wish to pursue this appeal.  The motion is signed by counsel for all parties to this appeal.  Pursuant to Rule 42.1(a)(2)(B), we grant the motion, set aside the trial court's judgment as it pertains to the parties to this appeal, and without passing on the merits of the appeal, remand the cause to the trial court for the parties to effectuate their settlement agreement.  Having granted relief at the request of the parties, no motion for rehearing will be entertained and our mandate will issue forthwith.

							Patrick A. Pirtle
							      Justice